Name: Commission Regulation (EC) NoÃ 52/2008 of 22 January 2008 opening for the year 2008 and the following years a tariff quota applicable to the importation into the European Community of certain goods originating in Iceland resulting from the processing of agricultural products covered by Council Regulation (EC) NoÃ 3448/93
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  Europe;  international trade
 Date Published: nan

 23.1.2008 EN Official Journal of the European Union L 18/5 COMMISSION REGULATION (EC) No 52/2008 of 22 January 2008 opening for the year 2008 and the following years a tariff quota applicable to the importation into the European Community of certain goods originating in Iceland resulting from the processing of agricultural products covered by Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and, in particular, Article 7(2) thereof, Having regard to Council Decision 1999/492/EC of 21 June 1999 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community, of the one part, and the Republic of Iceland, of the other part, on Protocol 2 to the Agreement between the European Economic Community and the Republic of Iceland (2), and, in particular Article 2 thereof, Whereas: (1) The Agreement in the form of an Exchange of Letters between the European Community, of the one part, and the Republic of Iceland, of the other part, on Protocol 2 to the Agreement between the European Economic Community and the Republic of Iceland, approved by Decision 1999/492/EC, provides for an annual tariff quota for imports from Iceland of sugar confectionery products and chocolate and other food preparations containing cocoa. It is necessary to open that quota for 2008 and for the following years. (2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), lays down rules for the management of tariff quotas. It is appropriate to provide that the tariff quota opened by this Regulation is to be managed in accordance with those rules. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 2008 and for the following years, the goods originating in Iceland and imported into the Community which are listed in the Annex shall be subject to the duties set out in that Annex within the limits of the annual quota indicated therein. Article 2 The tariff quota referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 192, 24.7.1999, p. 47. (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). ANNEX Order No CN code Description Annual quota Rate of duty applicable 09.0799 1704 90 10 1704 90 30 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 Sugar confectionery (including white chocolate) not containing cocoa, falling within CN code 1704 90 500 tonnes 50 % of the rate of duty for third countries (1) up to a maximum of 35,15 EUR/100kg 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 Chocolate and other food preparations containing cocoa falling within CN codes 1806 32, 1806 90 1905 31 11 1905 31 19 1905 31 30 1905 31 91 1905 31 99 1905 32 11 1905 32 19 1905 32 91 1905 32 99 Sweet biscuits, waffles and wafers falling within CN codes 1905 31 and 1905 32, excluding waffles and wafers with a water content exceeding 10 % by weight (1) Rate of duty for third countries: rate consisting of the ad valorem duty plus, where appropriate, the agricultural component, limited to the maximum rate where provided for in the Common Customs Tariff.